BURNS, District Judge.
In this case, plaintiff filed a complaint ■and defendant filed a counterclaim in an action sounding in trespass. The jury returned a verdict “in favor of neither party. Both negligent.” The question arises as to how costs should be taxed.
It will bé my policy,, normally, in such, cases, to require each party to bear his own costs. In my view, neither is “the prevailing party” so as to be entitled to costs as of oourse under the provisions of Rule 54(d) of the Federal Rules of Civil Procedure, 28 U.S.C.